Mr. Justice Aldrey
delivered the opinion of the court.
The information charged that the appellant carried a pocket-knife and it is alleged on appeal that the information does not state that the pocket-knife’s blade was more than three inches iong.
Act No. 14 of 1924 amending that of 1905 on the carrying of arms, which had been amended in 1905, provides in subdivision 3 of section 5 thereof that its provisions shall not be applicable to the carrying of pocket-knives or folding pocket-knives, the blades of which do not exceed three inches in length, so that in order that the carrying of such instruments should constitute an offense it is required that they should be more than three inches long. That fact, therefore, must be alleged in the information for the offense to be Charged, and this was not done in the present case.
The Act refers to pocket-knives or folding pocket-knives’ using these words as synonymous, and they are indeed so, because a folding pocket-knife is like a pocket-knife which is also folding and carried in the pocket, though the former is larger than the usual pocket-knife. For this reason, the said words 'having been used as synonymous, the question of the length stated in the law must be alleged in order to make an offense of the carrying thereof.
The judgment appealed from must be reversed and the defendant acquitted.